Citation Nr: 1015515	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-10 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1988 to 
January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO in St. Petersburg, Florida, which, in pertinent part, 
denied service connection for a right foot disorder.  

Evidence was received from the appellant after the 
certification of the appeal, which was not considered by the 
RO in the first instance.  See 38 C.F.R. § 20.1304(c) (2009).  
In light of the outcome of this case, the Board finds that no 
harm will result from proceeding.

The appellant testified before the undersigned at an October 
2009 hearing at the RO.  A transcript has been associated 
with the file.

The  issues of service connection for pes planus, a low back 
disability, plantar fasciitis and plantar fibromas and 
compensation under38 U.S.C.A. § 1151 have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The appellant was diagnosed with a right foot bunion (hallux 
valgus deformity) which is at least as likely as not related 
to service.


CONCLUSION OF LAW

The appellant's right foot bunion was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she has a right foot disorder as 
a result of service.  For the reasons that follow, the Board 
concludes that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The appellant's service treatment records show that she 
complained of left foot pain.  In March 1989 and through 
separation in January 1990, the appellant was seen repeatedly 
for complaints of left foot pain.  The sick call notes make 
no reference to the right foot.  At her December 1989 
separation from service physical examination, the appellant 
was diagnosed with hallux valgus of the left great toe.  She 
complained of pain in her feet on the report of medical 
history at that time.  

The appellant began seeking treatment for foot pain through 
VA in 1999.  In November 1999, she was noted to have 
bilateral hallux valgus deformities.  The left foot hallux 
valgus had been previously service-connected in 1996.  The 
appellant had ongoing treatment for both feet, reporting a 
long history of pain in both feet since service.

While awaiting her hearing before the undersigned, the 
appellant obtained an opinion from her podiatrist in August 
2009.  The podiatrist indicated that he had personal 
knowledge of the appellant's current course of treatment and 
her diagnoses.  He had reviewed her service treatment 
records.  He indicated that she had plantar fasciitis, 
plantar fibromas, bunions and neurologic symptoms in both 
feet.  In his opinion, her current foot disorders were more 
likely than not related to the condition for which she was 
treated in service.  This is the only medical opinion of 
record. 

The appellant brought a claim for a right foot disorder in 
May 2005.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant's identification of 
the benefit sought, however, does not require any technical 
precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 
(2007) ("It is the pro se claimant who knows what symptoms 
he is experiencing and that are causing him disability.... 
[and] it is the Secretary who knows the provisions of Title 
38 and can evaluate whether there is a potential under the 
law to compensate an averred disability based on a 
sympathetic reading of the material in a pro se 
submission.").  "A claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability."  Brokowski v. 
Shinseki, 23 Vet.App. 79, 86-87 (2009); see also Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when 
determining the scope of a claim, the Board must consider 
"the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of that claim"); 38 
C.F.R. § 3.159(c)(3) (2009).  The Court clarified in Velez v. 
Shinseki, 23 Vet. App. 199, 204 (2009), that the focus of the 
analysis must be whether the evidence truly amounted to a new 
claim based upon a different diagnosed disease or whether the 
evidence substantiates an element of a previously adjudicated 
matter.

The appellant's May 2005 claim does not specify whether she 
sought service connection for a particular right foot 
disorder.  At the time, however, bunions were the only 
diagnosed disability.  Further, her October 2005 Notice of 
Disagreement indicated that she had been seen for bilateral 
bunions during service.  The Board notes that she was not 
diagnosed with plantar fasciitis, plantar fibromas, or 
neurologic symptoms of the right foot when she filed her 
claim.  The Board finds that the right foot disorder claim 
encompasses the right great toe hallux valgus deformity.  
Service connection is warranted for right great toe hallux 
valgus.

The Board finds that the evidence is at least in equipoise 
for the appellant's claim.  Consequently, the benefit-of-the-
doubt rule applies, and the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The claim has been granted; therefore, the Board finds that 
any error related to the Veterans Claims Assistance Act on 
the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mlechick v. Mansfield, 
503 F.3d 1340 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for a right foot bunion is 
granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


